DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (D348,814), and in view of Greenberg (US 2008/0276763), Steen et al. (US 4,781,084), and Tessier (US 2013/0161223).
In regards to Claim 1, Pearson discloses a wrench having a body (central triangular portion, Fig 1) from which a plurality of fingers pivotally project (fingers projecting from each of three corners), wherein each finger has a remote end section in an orientation to engage the oil filter (each finger has remote distal end section to engage oil filter, Figs 4-7), the wrench further comprising a drive mechanism that when rotated causes the fingers to pivot with respect to the body (gear mechanism, Fig 2), a shaft (having an exterior end with a square aperture ) attached to the drive mechanism of the wrench (side view of shaft, Fig 7, end view of shaft with square opening, Fig 3) but does not disclose a rod extends in an orientation to engage the oil filter, a boot, of flexible material, having a cylindrical shape with a first end 
However, Greenberg teaches an oil filter wrench having a boot 28 (Fig 1A) of flexible material (spring loaded [0014]), having a cylindrical shape (lower portion of boot 28, Fig 1A) with a first end that is open (upper end), and having a second end that is closed and that is smaller than the first end (Fig 1A, lower, second end closed with aperture for bolt to pass through), and an exterior surface (Fig 1A)
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson with the boot disclosed by Greenberg, and the results would have been predictable.
In this situation, one could provide a more advantageous device which is safer, more consistent and has significant improvement by protecting a user from oil leakage and to capture leaking oil, keeping oil from leaking onto engine or other vehicle parts or onto the ground, thereby providing a safer work environment, both for a worker and for the environment.
Pearson modified by Greenberg discloses the limitations above except for rods that extend inwardly to engage the oil filter housing wherein each rod of the wrench contacts an exterior surface of the boot prior to engaging the oil filter.
However, Steen discloses an oil filter wrench comprising rods (20 via 16’ and 16) that extend inwardly to engage the oil filter housing wherein each rod of the wrench is capable of contacting an exterior surface of the boot prior to engaging the oil filter.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson modified by Greenberg with the rods disclosed by Steen, and the results would have been predictable.
In this situation, one could provide a more advantageous device which is safer, more consistent and has significant improvement by increasing the positive surface engagement area of the tool when removal of over-torqued or seized oil filters.
Pearson modified by Greenberg and Steen does not disclose an interior surface comprising a plurality of flutes extending away from the second end towards the first end.
However, Tessier discloses an interior surface comprising a plurality of flutes (103) extending away from the second end towards the first end (Fig 1).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson modified by Greenberg and Stern with the interior flute configuration disclosed by Tessier, and the results would have been predictable. In this situation, one could provide a more advantageous device that has significant improvement in terms of oil filter engagement leading to overall more secure fit and prevent inadvertent slippage under working conditions while trapping oil thereby protecting a user from oil leakage and to capture leaking oil, keeping oil from leaking onto engine or other vehicle parts or onto the ground, thereby providing a safer work environment, both for a worker and for the environment.
In regards to Claim 3, Pearson modified by Steen discloses the limitations above except for wherein the boot has a fluted exterior surface.
However, Greenberg discloses wherein the boot (28) has a fluted exterior surface.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson modified by Steen with the boot disclosed by Greenberg, and the results would have been predictable.
In this situation, one could provide a more advantageous device which is safer, more consistent and has significant improvement by protecting a user from oil leakage and to capture leaking oil, keeping oil from leaking onto engine or other vehicle parts or onto the ground, thereby providing a safer work environment, both for a worker and for the environment.
In regards to Claim 6 and 21.   
Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson modified by Greenberg and Steen, further in view of Zelenka (5,560,269).
In regards to Claim 2, Pearson modified by Greenberg and Steen discloses the limitations above except for wherein each rod of the wrench has screw threads and is threaded into an aperture in a respective one of the plurality of fingers.
However, Zelenka discloses wherein each rod (140) of the wrench has screw threads (138) and is threaded into an aperture (134) in a respective one of the plurality of fingers.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson modified by Greenberg and Steen with the rods disclosed by Zelenka, and the results would have been predictable.
In this situation, one could provide a more advantageous device which is safer, more consistent and has significant improvement by increasing the torque output of the tool when removal of over-torqued or seized oil filters.
Claims 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (D348,814), and in view of Tessier (US 2013/0161223) and Steen et al. (US 4,781,084). 
In regards to Claim 7
However, Tessier teaches a boot 28 (101) of flexible material [0026], having a first end that is open (near 102), and having a second end that is closed (eg. bottom 202), an interior surface, and exterior surface (Fig 1), the interior surface comprising a plurality of flutes (via 103).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by with the boot disclosed by Tessier, and the results would have been predictable. In this situation, one could provide a more advantageous device that has significant improvement in terms of oil filter engagement leading to overall more secure fit and prevent inadvertent slippage under working conditions while trapping oil thereby protecting a user from oil leakage and to capture leaking oil, keeping oil from leaking onto engine or other vehicle parts or onto the ground, thereby providing a safer work environment, both for a worker and for the environment.
Pearson modified by Tessier discloses the limitations above except for rods that extend inwardly to engage the oil filter housing wherein each rod of the wrench contacts an exterior surface of the boot prior to engaging the oil filter.
However, Steen discloses an oil filter wrench comprising rods (20 via 16’ and 16) that extend inwardly to engage the oil filter housing wherein each rod of the wrench is capable of contacting an exterior surface of the boot prior to engaging the oil filter.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson modified by Tessier with the rods disclosed by Steen, and the results would have been predictable.
In this situation, one could provide a more advantageous device which is safer, more consistent and has significant improvement by increasing the positive surface engagement area of the tool when removal of over-torqued or seized oil filters.
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson modified by Tessier and Steen, further in view of Zelenka (5,560,269).
In regards to Claim 8
However, Zelenka discloses wherein each rod (140) of the wrench has screw threads (138) and is threaded into an aperture (134) in a respective one of the plurality of fingers.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson modified by Greenberg and Steen with the rods disclosed by Zelenka, and the results would have been predictable.
In this situation, one could provide a more advantageous device which is safer, more consistent and has significant improvement by increasing the torque output of the tool when removal of over-torqued or seized oil filters.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson (D348,814), and in view of Tessier (US 2013/0161223) and Steen et al. (US 4,781,084), further in view of Greenberg. 
In regards to Claim 9, Pearson modified by Steen discloses the limitations above except for wherein the boot has a cylindrical section and a tapered section.
However, Greenberg discloses wherein the boot has a cylindrical section (within 80) and a tapered section (76).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson modified by Steen with the boot disclosed by Greenberg, and the results would have been predictable.
In this situation, one could provide a more advantageous device which is safer, more consistent and has significant improvement by protecting a user from oil leakage and to capture leaking oil, keeping oil from leaking onto engine or other vehicle parts or onto the ground, thereby providing a safer work environment, both for a worker and for the environment.
Claims 5, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson modified by Tessier and Steen, in view of Wadsworth (5,271,299).
In regards to Claims 5 and 12
However, Wadsworth discloses wherein the interior surface of the boot comprises a plurality of clearance landings (24), wherein the clearance landings are not fluted (Fig. 2).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson modified by Tessier and Steen with the boot disclosed by Wadsworth, and the results would have been predictable.
In this situation, one could provide a more advantageous device which is safer, more consistent and has significant improvement by protecting a user from oil leakage and to capture leaking oil, keeping oil from leaking onto engine or other vehicle parts or onto the ground, thereby providing a safer work environment, both for a worker and for the environment.
In regards to Claim 11, Pearson modified by Tessier and Steen discloses the limitations above except wherein the exterior surface of the boot comprises a plurality of clearance landings.
However, Wadsworth discloses wherein the exterior surface of the boot (25) comprises a plurality of clearance landings.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson modified by Tessier and Steen with the boot disclosed by Wadsworth, and the results would have been predictable.
In this situation, one could provide a more advantageous device which is safer, more consistent and has significant improvement by protecting a user from oil leakage and to capture leaking oil, keeping oil from leaking onto engine or other vehicle parts or onto the ground, thereby providing a safer work environment, both for a worker and for the environment.
Claims 13-16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson modified by Tessier and Steen, in view of Greenberg (2012/0198970).
In regards to Claim 13, Pearson modified by Tessier and Steen discloses the limitations above except for wherein the boot comprises a convertible diaphragm extending into the boot.
However
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson modified by Tessier and Steen with the boot disclosed by Greenberg, and the results would have been predictable.
In this situation, one could provide a more advantageous device which is safer, more consistent and has significant improvement by protecting a user from oil leakage and to capture leaking oil, keeping oil from leaking onto engine or other vehicle parts or onto the ground, thereby providing a safer work environment, both for a worker and for the environment.
In regards to Claim 14, Pearson modified by Tessier and Steen discloses the limitations above except for wherein an interior surface of the cylindrical section of the boot comprises a plurality of flutes.
However, Greenberg discloses wherein an interior surface of the cylindrical section of the boot comprises a plurality of flutes (116, Fig 7).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson modified by Tessier and Steen with the boot disclosed by Greenberg, and the results would have been predictable.
In this situation, one could provide a more advantageous device which is safer, more consistent and has significant improvement by protecting a user from oil leakage and to capture leaking oil, keeping oil from leaking onto engine or other vehicle parts or onto the ground, thereby providing a safer work environment, both for a worker and for the environment.
In regards to Claim 15, Pearson modified by Steen discloses the limitations above except for wherein an interior surface of the tapered section comprises a plurality of flutes.
However, Greenberg discloses wherein an interior surface of the tapered section of the boot comprises a plurality of flutes (116, Fig 7).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson modified by Tessier and Steen with the boot disclosed by Greenberg, and the results would have been predictable.
In this situation, one could provide a more advantageous device which is safer, more consistent and has significant improvement by protecting a user from oil leakage and to capture leaking oil, keeping 
In regards to Claim 16, Pearson modified by Tessier and Steen discloses the limitations above except for wherein the flutes extend vertically away from the second end towards the first end.
However, Greenberg discloses wherein the flutes extend vertically away from the second end towards the first end (Fig 7).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson modified by Tessier and Steen with the boot disclosed by Greenberg, and the results would have been predictable.
In this situation, one could provide a more advantageous device which is safer, more consistent and has significant improvement by protecting a user from oil leakage and to capture leaking oil, keeping oil from leaking onto engine or other vehicle parts or onto the ground, thereby providing a safer work environment, both for a worker and for the environment.
In regards to Claim 19, Pearson modified by Tessier and Steen discloses the limitations above except for wherein the quantity of flutes on the exterior surface of the boot and the quantity of flutes on the interior surface of the boot are equal.
However, Greenberg discloses wherein the quantity of flutes on the exterior surface of the boot and the quantity of flutes on the interior surface of the boot are equal (Fig 6,7).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson modified by Tessier and Steen with the boot disclosed by Greenberg, and the results would have been predictable.
In this situation, one could provide a more advantageous device which is safer, more consistent and has significant improvement by protecting a user from oil leakage and to capture leaking oil, keeping oil from leaking onto engine or other vehicle parts or onto the ground, thereby providing a safer work environment, both for a worker and for the environment.
In regards to Claim 20
However, Greenberg discloses wherein the flutes on the exterior surface of the boot and the flutes on the interior surface of the boot are aligned concentrically (Fig 6, 7).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson modified by Tessier and Steen with the boot disclosed by Greenberg, and the results would have been predictable.
In this situation, one could provide a more advantageous device which is safer, more consistent and has significant improvement by protecting a user from oil leakage and to capture leaking oil, keeping oil from leaking onto engine or other vehicle parts or onto the ground, thereby providing a safer work environment, both for a worker and for the environment.
Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson modified by Tessier, Steen and Wadsworth, in view of Luchsinger et al. (8,822,024).
In regards to Claim 17, Pearson modified by Tessier, Steen, Greenberg, and Wadsworth discloses the limitations above except a secondary membrane, wherein the secondary membrane is comprised of a resilient material such that the secondary membrane is capable of resealing itself if the material is punctured.
However, Luchsinger discloses a secondary membrane (2), wherein the secondary membrane is comprised of a resilient material such that the secondary membrane is capable of resealing itself if the material is punctured (via 3, Figs 1-5).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson modified by Tessier, Steen, and Wadsworth with the secondary membrane disclosed by Luchsinger, and the results would have been predictable.
In this situation, one could provide a more advantageous device which is safer, more consistent and has significant improvement by allowing the user a secondary level of protection if inadvertent damage is experienced preventing oil spillage.
Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson modified by Tessier and Steen, in view of DeBano, Jr. (5,598,951)
In regards to Claim 18, Pearson modified by Tessier and Steen discloses the limitations above except wherein the boot is comprised of a transparent or translucent material.
However, DeBano discloses wherein the boot is comprised of a transparent or translucent material (Col 7, lines 1-6).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure disclosed by Pearson modified by Steen and Greenberg with the transparent boot disclosed by DeBano, and the results would have been predictable.
In this situation, one could provide a more advantageous device which is safer, more consistent and has significant improvement by allowing the user a visual indication of how much oil is accumulating to help avoid overflow and spillage.
Response to Arguments
Applicant's arguments filed August 5, 2020 in regards to claim 5 not being addressed have been fully considered and is persuasive.  Claim 5 has been rejected as detailed in the updated  Final Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723